            Case 1:20-cv-40041-DPW Document 42 Filed 05/20/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




  CEDRONE, LLC d/b/a SHAWSHEEN
  FIREARMS; et al.

                  Plaintiffs,

                                v.

  CHARLES DUANE BAKER, in his capacity as                  CIVIL ACTION
  GOVERNOR OF THE COMMONWEALTH OF                          NO. 1:20-cv-40041-DPW
  MASSACHUSETTS; and MAURA T. HEALEY,
  in her capacity as ATTORNEY GENERAL OF
  THE COMMONWEALTH OF
  MASSACHUSETTS,

                  Defendants.




       DEFENDANTS’ NOTICE OF NO OPPOSITION TO PLAINTIFFS’
  MOTION TO WITHDRAW REQUEST FOR ADDITIONAL INJUNCTIVE RELIEF

       Defendants, Governor Baker and Attorney General Healey, do not oppose the Plaintiffs’

request to withdraw their motion for additional injunctive relief (Doc. No. 41). Defendants agree

that the request for additional injunctive relief is moot based on COVID-19 Order No. 33 issued

by the Governor on May 18, 2020. A true and correct copy of COVID-19 Order No. 33 is

attached.

       To the extent, if any, that the Court does not intend to grant the motion, Defendants are

prepared to file the opposition brief that the Court previously ordered.
         Case 1:20-cv-40041-DPW Document 42 Filed 05/20/20 Page 2 of 2



                                              Respectfully submitted,

                                              CHARLES DUANE BAKER, Governor of the
                                              Commonwealth of Massachusetts, and MAURA T.
                                              HEALEY, Attorney General of the Commonwealth
                                              of Massachusetts,

                                              By their attorney,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Gary Klein
                                              Gary Klein (BBO No. 560769)
                                              Special Assistant Attorney General
                                              Julia E. Kobick (BBO No. 680194)
                                              Assistant Attorney General
                                              One Ashburton Place
                                              Boston, Massachusetts 02108
                                              (617) 963-2559
                                              Julia.Kobick@mass.gov
                                              Gary.Klein@state.ma.us

Dated: May 20, 2020


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF).

                                                      /s/ Gary Klein
                                                      Gary Klein




!                                                2
